DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 8, the prior art fails to teach a pair of first protruding portions formed to protrude from the first surface toward the front surface side and sandwiching the first trench portion in the first length direction, and an upper surface of each of the first protruding portions on a side opposed to the anode target is formed of a plurality of flat inclined surfaces inclined in directions different from one another as claimed in independent claim 1.
Regarding claims 5 and 7, the prior art fails to teach a pair of first protruding portions formed to protrude from the first surface toward the front surface side and sandwiching the first trench portion in the first length direction, and an upper surface of each of the first protruding portions on a side opposed to the anode target is formed of an arcuate curved surface as claimed in independent claim 5.
Regarding claim 6, the prior art fails to a pair of first protruding portions formed to protrude from the first surface toward the front surface side and sandwiching the first trench portion in the first length direction; a flat second surface located on a side opposite to the anode target with respect to the front surface; and a second trench portion opening to the second surface, accommodating the second filament, and having a second length direction along a longer axis of the second filament, the first surface and the second surface are inclined toward the front surface and are opposed to each other, and an upper surface of each of the first protruding portions on a side opposed to the anode target is formed of a plurality of flat inclined surfaces inclined in directions different from one another as claimed in independent claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884